DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 20, the claim reiterates limitations of parent claim 19 with the exception of a differently phrased preamble. It is unclear what applicant is intending to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (4,696,598).
	With regard to claim 15, Tsuji discloses a device comprising: a plurality of spaced apart rubber poles (9; col. 2, line 33-35) and an outer rubber covering (1; col. 2, lines 17-20) surrounding the poles (figs. 2a-2b).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale, Jr. (2017/0254037) in view of Tsuji et al. (4,696,598).
	With regard to claims 1 and 15, Ragsdale discloses a seawall comprising 
	a base with a top (25; fig. 4);
	a plurality of extensions (figs. 15-16; para 0073) on the top of the base, each extension comprising a pole (34) extending generally in a direction horizontal to a sea floor (figs 15-16); and an outer covering (11) surrounding the pole (figs. 15-16); and an adhesive or sealant securing the extensions to the top of the base (paras 0015, 0054).
	Ragsdale discloses the invention substantially as claimed however fails to disclose a plurality of spaced apart poles and the pole and covering being rubber.
	Tsuji a dam wherein the device comprises a plurality of spaced apart rubber poles (9; fig. 2a; col. 2, line 35) and an outer rubber covering (1; col. 2, lines 19-20) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ragsdale and utilize the rubber components as taught since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim 3-5, Ragsdale, as modified, discloses the invention substantially as claimed however fails to explicitly state at least some of the extensions are about 8 to about 16 inches in height, at least some of the extensions are about 12 to about 36 inches in length, and at least some of the extensions are about 5 to about 15 inches in width. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the extensions are about 8 to about 16 inches in height, at least some of the extensions are about 12 to about 36 inches in length, and at least some of the extensions are about 5 to about 15 inches in width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 6, Ragsdale, as modified, discloses both components are made from rubber. It would have been obvious to one of ordinary skill in the are that the components may be made from the same rubber in order to use materials available.
	With regard to claim 7, the method of forming an apparatus is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
	With regard to claim 8, Ragsdale, as modified, discloses the invention substantially as claimed however fails to explicitly at least some of the poles are spaced apart from each other by about 0.3 inches to about 1 inch. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least some of the poles are spaced apart from each other by about 0.3 inches to about 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 9, Ragsdale further discloses the poles are secured in place by the covering (para 0074-0075).
	With regard to claim 10, Ragsdale, as modified, discloses the invention substantially as claimed however is silent regarding the sealant being a polysulfide sealant. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ragsdale and utilize a polysulfide sealant since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim 11, Ragsdale, as modified, discloses the invention substantially as claimed however is silent regarding the rubber coating comprises ground up rubber tire with a binder. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ragsdale and utilize the rubber coating comprises ground up rubber tire with a binder since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.	
	With regard to method claim 16, the claimed method of increasing the height of a seawall would inherently be performed by the modification of Rasgdale to include the plurality of rubber poles as taught by Tsuji. Ragsdale further discloses a plurality of extensions for placement on top of a seawall, the extensions comprising: a plurality of poles; and an outer covering surrounding the poles.
	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale, Jr. (2017/0254037) in view of Tsuji et al. (4,696,598) as applied to claim 1 above, and further in view of Helle (3,465,529).
	With regard to claim 2, Ragsdale, as modified, discloses the invention substantially as claimed however is silent regarding at least some of the poles are hexagonal in horizontal cross section.
	Helle discloses it is known to utilize a circular or hexagonal profile (figs. 11, 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ragsdale and utilize a hexagonal cross section as taught by Helle since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragsdale, Jr. (2017/0254037) in view of Tsuji et al. (4,696,598) as applied to claim 1 above, and further in view of Cordewner (5,816,742).
	With regard to claims 17-20, Ragsdale, as modified, discloses the invention substantially as claimed however is silent regarding the extensions comprise about 40% to about 70% by weight crumb rubber, about 25% to about 45% by weight high density polyethylene, and about 0% to about 15% by weight carbon black and the extensions comprise about 60% by weight crumb rubber, about 35% by weight high density polyethylene, and about 5% by weight carbon black.
	Cordewner disclose it is known to utilize crumb rubber and high density polyethylene in the extrusion of poles (col. 1, lines 40-45). Furthermore, it is well known in the art to use carbon black as a stabilizer, generally for UV stability (col. 3, lines 46-49).  It would have been obvious to one of ordinary skill in the art to further modify Ragsdale and utilize a composition containing crumb rubber, high density polyethylene, and carbon black in order to produce durable yet stable device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 60% by weight crumb rubber, about 35% by weight high density polyethylene, and about 5% by weight carbon black since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to disclose a first layer of extensions with a second layer of extensions on top of the first layer in combination with the details of the extensions are required by the claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/28/2022